       Case 19-20116       Doc 50     Filed 04/24/19 Entered 04/24/19 14:58:18            Desc Main FILED
                                        Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF WYOMING

 In re:                                          )                                                     2:52 pm, 4/24/19

                                                 )    Case No. 19-20116                               Tim J. Ellis
 DENNIS MEYER DANZIK                             )                                                   Clerk of Court
                                                 )
                                                 )
                                                 )
                                                 )    Chapter 7 Bankruptcy
          Debtor.                                )
                                                 )
 TD AUTO FINANCE, LLC                            )
                                                 )
                                                 )
                                                 )
                                                 )
          Movant,                                )
 vs.                                             )
                                                 )
 Dennis Meyer Danzik and Randy L.                )
 Royal as the Chapter 7 Trustee,                 )
                                                 )
          Respondents.                           )


       ORDER GRANTING MOTION FOR RELIEF FROM STAY PURSUANT TO 11 U.S.C. § 362(d)


THIS MATTER comes before the Court upon the Motion for relief from stay pursuant to 11 U.S.C. § 362(d)
filed by TD Auto Finance LLC (“TDAF”). The Court, having reviewed the Statement of Intention, the case
file, and otherwise being advised in the premises, finds that good cause exists to grant the requested relief.

        IT IS ORDERED that the stay provisions imposed by 11 U.S.C. § 362 and Fed. R. Bank. P. 4001
(a)(3) are terminated as to the following personal property:

              2006 Bentley Arnage, VIN #SCBLF34F66CX11286 (“Collateral”).

IT IS FURTHER ORDERED that TDAF may proceed with all collection remedies available to it under
state law, including but not limited to, repossession and sale of the Collateral and will account to the
Trustee for any net surplus resulting from a sale of the Collateral.


                                                            BY THE COURT



                                                                                         4/24/2019
                                                            ________________________________
                                                            Honorable Cathleen D. Parker
                                                            United States Bankruptcy Court
                                                            District of Wyoming
